DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 05/26/2020.
Claims 1-20 are pending of which claims 1, 7 and 13 are the base independent claims. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2020 and 04/19/2021 is being considered by the examiner.
Drawings
Figure(s) 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 6, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to teach “wherein a ratio of a rate of data blocks that are from the first physical layer encoded data block and are in the first data flow to a rate of data blocks that are from the second physical layer encoded data block and are in the first data flow is equal to a ratio of a rate of the first physical layer encoded data block to a rate of the second physical layer encoded data block”, as substantially described in claim(s) 6.  These limitations, in combination with the remaining limitations of claim(s) 6, are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “wherein a ratio of a rate of data blocks that are from the first physical layer encoded data block and are in the first data flow to a rate of data blocks that are from the second physical layer encoded data block and are in the first data flow is equal to a ratio of a rate of the first physical layer encoded data block to a rate of the second physical layer encoded data block”, as substantially described in claim(s) 12.  These limitations, in combination with the remaining limitations of claim(s) 12, are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “wherein a ratio of a rate of data blocks that are from the first physical layer encoded data block and are in the first data flow to a rate of data blocks that are from the second physical layer encoded data block and are in the first data flow is equal to a ratio of a rate of the first physical layer encoded data block to a rate of the second physical layer encoded data block”, as substantially described in claim(s) 18.  These limitations, in combination with the remaining limitations of claim(s) 18, are not taught nor suggested by the prior art of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claims 1-20 are  rejected on the ground of nonstatutory double patenting over claims 1-18 of U.S. Patent No. 10193745,  since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Instant Application # 16883639
Patent # 10/306,028
1. A data processing method, comprising: receiving a first physical layer encoded data block and a second physical layer encoded data block; obtaining a first data flow according to the first physical layer encoded data block and the second physical layer encoded data block, wherein the first data flow comprises the first physical layer encoded data block and the second physical layer encoded data block; generating subframe headers; obtaining a second data flow according to the first data flow and the subframe headers, 



Claims 2-20 are rejected using a similar table as shown above.

In view of the above application, since the subject matters recited in the claims 1-20 of the instant application were fully disclosed in and covered by the claims 1-18 of U.S. Patent No. 10/306,028 and in this case the clams 1-20 of the instant application is broader than the patented claims of PAT’028, thus, allowing the claims 1-20 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claims 1-20 are  rejected on the ground of nonstatutory double patenting over claims 1-18 of U.S. Patent No. 10193745,  since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Instant Application # 16883639
Patent # 10673995
1. A data processing method, comprising: receiving a first physical layer encoded data block and a second physical layer encoded data block; obtaining a first data flow according to the first physical layer encoded data block and the second physical layer encoded data block, wherein the first data flow comprises the first physical layer encoded data block and the second 



Claims 2-20 are rejected using a similar table as shown above.

In view of the above application, since the subject matters recited in the claims 1-20 of the instant application were fully disclosed in and covered by the claims 1-20 of U.S. Patent No. 10673995 and in this case the clams 1-20 of the instant application is broader than the patented claims of PAT’995, thus, allowing the claims 1-20 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 13-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (WO 2015/027755 A1, please see Yang et al (US 2016/0182084) for English translation).
Regarding claims 1 and 13, Yang’084 discloses a data processing method and computer program product (see para.0207), comprising: 
receiving a first physical layer encoded data block(see fig.7, receiving 32bit XGMILL at 71) and a second physical layer encoded data block (see fig.7, which shows receiving 256bit XGMILL AT 71); obtaining a first data flow(see fig.7 & see para.0151, which discusses obtain by having precoding module output a precoded to be encoded block  and the MII_TX to the encoding module 72) according to the first physical layer encoded data block(see fig.7, receiving 32bit XGMILL at 71) and the second physical layer encoded data block(see fig.7, which shows receiving 256bit XGMILL AT 71), wherein the first data flow comprises the first physical layer encoded data block and the second physical layer encoded data block(see fig.7 & see para.0151, which discusses the output data flow at 71  comprise 32bit XGMILL at 71 and 256bit XGMILL to encoding module 72, see fig.8, 801) ; generating subframe headers (see fig.7, which shows encoding module 72 & see fig.8, generating by adding synch header, hierarchy of a block field, and block type field 802 as subframe headers, see para.0152); obtaining a second data flow(see fig.2, which shows encoding 72 output data flow as second data flow to state machine encoding module, see fig.8, 802-803, see para.0152, which discusses output an encoding result data flow as second data flow to the state machine module 73) according to the first data flow(see fig.7 & see para.0151, which discusses obtain by having precoding module output a precoded to be encoded block  and the MII_TX to the encoding module 72, thus according to output data flow as first data flow to encoding module 73)  and the subframe headers(see fig.7, which shows encoding module 72 & see fig.8, generating by adding synch header, hierarchy of a block field, and block type field 802 as subframe headers, see para.0152, thus according to header, hierarchy of a block field, and block type field 802 as subframe headers), wherein the second data flow(see fig.2, which shows encoding 72 output data flow as second data flow to state machine encoding module, see fig.8, 802-803, see para.0152, which discusses output an encoding result data flow as second data flow to the state machine module 73) comprises the first data flow(see fig.7 & see para.0151, which discusses obtain by having precoding module output a precoded to be encoded block  and the MII_TX to the encoding module 72, thus according to output data flow as first data flow to encoding module 73) and the subframe headers(see fig.7, which shows encoding module 72 & see fig.8, generating by adding synch header, hierarchy of a block field, and block type field 802 as subframe headers, see para.0152, thus according to header, hierarchy of a block field, and block type field 802 as subframe headers), and wherein more than one subframe header of the subframe headers are transmitted as fields(see fig.7, which shows encoding module 72 & see fig.8, generating by adding synch header, hierarchy of a block field, and block type field 802 as subframe headers, see para.0152, thus according to header, hierarchy of a block field, and block type field 802 as subframe headers); and distributing the second data flow (see fig.7, 73 & see fig.8, which shows encoding the encoding result, which is output by the encoding module 72 as Ethernet data packet as second data flow  and output as distribute the data packet). 
Regarding claims 2 and 14, Yang’084 discloses wherein distributing the second data flow comprises distributing the second data flow(see fig.1, 73, which shows output Ethernet data packet as second data flow, see fig.8, 803) to one or more physical medium dependent (PMD) sublayer circuits (see para.0003, which discusses to PMD).
see para.0004, which discusses 64 bit (b)/66b encoding). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (WO 2015/027755 A1, please see Yang et al (US 2016/0182084) for English translation) and in view of Frazier et al (US 2008/0095189).
Regarding claims 3 and 15, Yang’084 discloses wherein distributing the second data flow comprises distributing the second data flow(see fig.1, 73, which shows output Ethernet data packet as second data flow, see fig.8, 803) see para.0003, which discusses to PMD) to obtain a first PMD sublayer data, wherein the first PMD sublayer circuit corresponds to the first PMD sublayer data flow(see para.0003, which discusses to PMD). 
As discussed above, although Yang’084 discloses distributing the second data flow comprises distributing the second data flow(see fig.1, 73, which shows output Ethernet data packet as second data flow, see fig.8, 803) to one or more physical medium dependent (PMD) sublayer circuits (see para.0003, which discusses to PMD), Yang’084  does not explicitly show the use of “the second to a second PMD sublayer circuit to obtain a second PMD sublayer data flow, wherein the second PMD sublayer circuit corresponds to the second PMD sublayer data flow” as required by present claimed invention.  However, including “the second to a second PMD sublayer circuit to obtain a second PMD sublayer data flow, wherein the second PMD sublayer circuit corresponds to the second PMD sublayer data flow” would have been obvious to one having ordinary skill in the art as evidenced by Frazier’189.
In particular, in the same field of endeavor, Frazier’189 teaches the use of distributing the second data flow (see fig.1, which shows APL 106 distribute data flow, see also fig.5-11) comprises distributing the second data flow to a first physical medium dependent (PMD) sublayer circuit(see fig.1, which shows, for instance , PMD 112a, see also fig.5-11) and to a second PMD sublayer circuit (see fig.1, which shows, for instance , PMD 112b)to obtain a first PMD sublayer data flow and a second PMD sublayer data flow (see fig.1, which shows, for instance , a first PMD sublayer data flow 112a  and a second PMD sublayer data flow 112b, see also fig.5-11), wherein the first PMD sublayer circuit corresponds to the first PMD sublayer data flow(see fig.1, which shows, for instance , PMD 112a, see also fig.5-11), and wherein the second PMD sublayer circuit corresponds to the second PMD sublayer data flow(see fig.1, which shows, for instance , PMD 112b, see also fig.5-11).
In view of the above, having the system of Yang’084 and then given the well-established teaching of Frazier’189, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yang’084 to include “the second to a second PMD sublayer circuit to obtain a second PMD sublayer data flow, wherein the second PMD sublayer circuit corresponds to the second PMD sublayer data flow” as taught by Frazier’189, since Frazier’189 stated in para.0044+ that such a modification would provide an efficient system that enables the deployment of scalable and resilient network architecture.
see fig.1, 73, which shows output Ethernet data packet as second data flow, see fig.8, 803) to one or more physical medium dependent (PMD) sublayer circuits (see para.0003, which discusses to PMD), Yang’084  does not explicitly show the use of “a first subframe header of the subframe headers comprises a marker field indicating whether a payload field is the first subframe header in the subframe headers, and wherein the first subframe header is transmitted as one or more data blocks” as required by present claimed invention.  However, including “a first subframe header of the subframe headers comprises a marker field indicating whether a payload field is the first subframe header in the subframe headers, and wherein the first subframe header is transmitted as one or more data blocks” would have been obvious to one having ordinary skill in the art as evidenced by Frazier’189.
In particular, in the same field of endeavor, Frazier’189 teaches the use of a first subframe header of the subframe headers comprises a marker field indicating whether a payload field is the first subframe header in the subframe headers(see fig.2, which shows 220 as the first fragment payload FP1, see para.0074, which discusses SFD 206 may comprise a binary value, which may indicate the beginning of the mac headers and data field, see para.0058, which discusses receives  a fragment with a fragment number, which may comprise an indication that the fragment contains a first portion of a packet, see para.0062), and wherein the first subframe header is transmitted as one or more data blocks(see fig.2, which shows 220 as the first fragment payload FP1, see para.0074, which discusses SFD 206 may comprise a binary value, which may indicate the beginning of the mac headers and data field, see para.0058, which discusses receives  a fragment with a fragment number, which may comprise an indication that the fragment contains a first portion of a packet, see para.0062-0063).
In view of the above, having the system of Yang’084 and then given the well-established teaching of Frazier’189, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yang’084 to include “a first subframe header of the subframe headers comprises a marker field indicating whether a payload field is the first subframe header in the subframe headers, and wherein the first subframe header is transmitted as one or more data blocks” as taught by Frazier’189, since Frazier’189 stated in para.0044+ that such a modification would provide an efficient system that enables the deployment of scalable and resilient network architecture.
see fig.1, 73, which shows output Ethernet data packet as second data flow, see fig.8, 803) to one or more physical medium dependent (PMD) sublayer circuits (see para.0003, which discusses to PMD), Yang’084  does not explicitly show the use of “the subframe headers comprise a beginning flag field, wherein the beginning flag field indicates a start of one of the subframe headers in which the beginning flag field is located, and wherein the beginning flag field is a data block” as required by present claimed invention.  However, including “the subframe headers comprise a beginning flag field, wherein the beginning flag field indicates a start of one of the subframe headers in which the beginning flag field is located, and wherein the beginning flag field is a data block” would have been obvious to one having ordinary skill in the art as evidenced by Frazier’189.
In particular, in the same field of endeavor, Frazier’189 teaches the use of the subframe headers comprise a beginning flag field, wherein the beginning flag field indicates a start of one of the subframe headers in which the beginning flag field is located, and wherein the beginning flag field is a data block (see fig.2, which shows 220 as the first fragment payload FP1, see para.0074, which discusses SFD 206 may comprise a binary value, which may indicate the beginning of the mac headers and data field, see para.0058, which discusses receives  a fragment with a fragment number, which may comprise an indication that the fragment contains a first portion of a packet, see para.0062). 
In view of the above, having the system of Yang’084 and then given the well-established teaching of Frazier’189, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yang’084 to include “the subframe headers comprise a beginning flag field, wherein the beginning flag field indicates a start of one of the subframe headers in which the beginning flag field is located, and wherein the beginning flag field is a data block” as taught by Frazier’189, since Frazier’189 stated in para.0044+ that such a modification would provide an efficient system that enables the deployment of scalable and resilient network architecture.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (WO 2015/027755 A1, please see Yang et al (US 2016/0182084) for English translation) and in view of  Cooper et al (US 20150045993).
Regarding claim 7, Yang’084 discloses a data processing apparatus, comprising: a receiver (see fig.1, which shows 71 as receiver) configured to receive a first physical layer encoded data block(see fig.7, receiving 32bit XGMILL at 71) and a second physical layer encoded data block (see fig.7, which shows receiving 256bit XGMILL AT 71);
and a processor configured to(see para.0207, which discusses computer with processor with executed instruction to implement a function specified in one or more processes in the flowcharts and/or in one or more blocks in the block diagram): 
obtain a first data flow(see fig.7 & see para.0151, which discusses obtain by having precoding module output a precoded to be encoded block  and the MII_TX to the encoding module 72) according to the first physical layer encoded data block(see fig.7, receiving 32bit XGMILL at 71) and the second physical layer encoded data block(see fig.7, which shows receiving 256bit XGMILL AT 71), wherein the first data flow comprises the first physical layer encoded data block and the second physical layer encoded data block(see fig.7 & see para.0151, which discusses the output data flow at 71  comprise 32bit XGMILL at 71 and 256bit XGMILL to encoding module 72, see fig.8, 801) ; generate subframe headers (see fig.7, which shows encoding module 72 & see fig.8, generating by adding synch header, hierarchy of a block field, and block type field 802 as subframe headers, see para.0152); obtain a second data flow(see fig.2, which shows encoding 72 output data flow as second data flow to state machine encoding module, see fig.8, 802-803, see para.0152, which discusses output an encoding result data flow as second data flow to the state machine module 73) according to the first data flow(see fig.7 & see para.0151, which discusses obtain by having precoding module output a precoded to be encoded block  and the MII_TX to the encoding module 72, thus according to output data flow as first data flow to encoding module 73)  and the subframe headers(see fig.7, which shows encoding module 72 & see fig.8, generating by adding synch header, hierarchy of a block field, and block type field 802 as subframe headers, see para.0152, thus according to header, hierarchy of a block field, and block type field 802 as subframe headers), wherein the second data flow(see fig.2, which shows encoding 72 output data flow as second data flow to state machine encoding module, see fig.8, 802-803, see para.0152, which discusses output an encoding result data flow as second data flow to the state machine module 73) comprises the first data flow(see fig.7 & see para.0151, which discusses obtain by having precoding module output a precoded to be encoded block  and the MII_TX to the encoding module 72, thus according to output data flow as first data flow to encoding module 73) and the subframe headers(see fig.7, which shows encoding module 72 & see fig.8, generating by adding synch header, hierarchy of a block field, and block type field 802 as subframe headers, see para.0152, thus according to header, hierarchy of a block field, and block type field 802 as subframe headers), and wherein more than one subframe header of the subframe headers are transmitted as fields(see fig.7, which shows encoding module 72 & see fig.8, generating by adding synch header, hierarchy of a block field, and block type field 802 as subframe headers, see para.0152, thus according to header, hierarchy of a block field, and block type field 802 as subframe headers); and distributing the second data flow (see fig.7, 73 & see fig.8, which shows encoding the encoding result, which is output by the encoding module 72 as Ethernet data packet as second data flow  and output as distribute the data packet). 
As discussed above, although Yang’084 discloses receiving 32, 256 (see fig.7) and processor to implement to implement block/flowchart (see para.0207), Yang’084 does not explicitly show the use of “a processor coupled to the receiver” as required by present claimed invention.  However, including “a processor coupled to the receiver” would have been obvious to one having ordinary skill in the art as evidenced by Lin’905.
In particular, in the same field of endeavor, Lin’905 teaches the use of a processor coupled to the receiver (see fig.8b-8c, see para.0091-0092, which discusses data processor 274 connected/coupled to the data receiver module 272, see fig.5).
Lin’905, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yang’084 to include “a processor coupled to the receiver” as taught by Lin’905, since Lin’905 stated in para.0044+ that such a modification would provide an improved to the system performance and alleviate the optical layer limitation of colorless lasers.
Regarding claim 8, Yang’084 discloses wherein distributing the second data flow comprises distributing the second data flow(see fig.1, 73, which shows output Ethernet data packet as second data flow, see fig.8, 803) to one or more physical medium dependent (PMD) sublayer circuits (see para.0003, which discusses to PMD). 

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (WO 2015/027755 A1, please see Yang et al (US 2016/0182084) for English translation) in view of in view of  Cooper et al (US 20150045993) and further in view of Frazier et al (US 2008/0095189).
Regarding claim 9, Yang’084 discloses wherein distributing the second data flow comprises distributing the second data flow(see fig.1, 73, which shows output Ethernet data packet as second data flow, see fig.8, 803) to a first physical medium dependent (PMD) sublayer circuit(see para.0003, which discusses to PMD) and to a second PMD sublayer circuit to obtain a first PMD sublayer data flow and a second PMD sublayer data flow, wherein the first PMD sublayer circuit corresponds to the first PMD sublayer data flow(see para.0003, which discusses to PMD), and wherein the second PMD sublayer circuit corresponds to the second PMD sublayer data flow. 
As discussed above, although Yang’084 discloses distributing the second data flow comprises distributing the second data flow(see fig.1, 73, which shows output Ethernet data packet as second data flow, see fig.8, 803) to one or more physical medium dependent (PMD) sublayer circuits (see para.0003, which discusses to PMD), Yang’084  does not explicitly show the use of “the second to a second PMD sublayer circuit to obtain a second PMD sublayer data flow, wherein the second PMD sublayer circuit corresponds to the second PMD sublayer data flow” as required by present claimed invention.  However, including “the second to a second PMD sublayer circuit to obtain a second PMD sublayer data flow, wherein the second PMD sublayer circuit corresponds to the second PMD sublayer data flow” would have been obvious to one having ordinary skill in the art as evidenced by Frazier’189.
see fig.1, which shows APL 106 distribute data flow, see also fig.5-11) comprises distributing the second data flow to a first physical medium dependent (PMD) sublayer circuit(see fig.1, which shows, for instance , PMD 112a, see also fig.5-11) and to a second PMD sublayer circuit (see fig.1, which shows, for instance , PMD 112b)to obtain a first PMD sublayer data flow and a second PMD sublayer data flow (see fig.1, which shows, for instance , a first PMD sublayer data flow 112a  and a second PMD sublayer data flow 112b, see also fig.5-11), wherein the first PMD sublayer circuit corresponds to the first PMD sublayer data flow(see fig.1, which shows, for instance , PMD 112a, see also fig.5-11), and wherein the second PMD sublayer circuit corresponds to the second PMD sublayer data flow(see fig.1, which shows, for instance , PMD 112b, see also fig.5-11).
In view of the above, having the system of Yang’084 and then given the well-established teaching of Frazier’189, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yang’084 to include “the second to a second PMD sublayer circuit to obtain a second PMD sublayer data flow, wherein the second PMD sublayer circuit corresponds to the second PMD sublayer data flow” as taught by Frazier’189, since Frazier’189 stated in para.0044+ that such a 
Regarding claim 10, although Yang’084 discloses distributing the second data flow comprises distributing the second data flow(see fig.1, 73, which shows output Ethernet data packet as second data flow, see fig.8, 803) to one or more physical medium dependent (PMD) sublayer circuits (see para.0003, which discusses to PMD), Yang’084  does not explicitly show the use of “a first subframe header of the subframe headers comprises a marker field indicating whether a payload field is the first subframe header in the subframe headers, and wherein the first subframe header is transmitted as one or more data blocks” as required by present claimed invention.  However, including “a first subframe header of the subframe headers comprises a marker field indicating whether a payload field is the first subframe header in the subframe headers, and wherein the first subframe header is transmitted as one or more data blocks” would have been obvious to one having ordinary skill in the art as evidenced by Frazier’189.
In particular, in the same field of endeavor, Frazier’189 teaches the use of a first subframe header of the subframe headers comprises a marker field indicating whether a payload field is the first subframe header in the subframe headers(see fig.2, which shows 220 as the first fragment payload FP1, see para.0074, which discusses SFD 206 may comprise a binary value, which may indicate the beginning of the mac headers and data field, see para.0058, which discusses receives  a fragment with a fragment number, which may comprise an indication that the fragment contains a first portion of a packet, see para.0062), and wherein the first subframe header is transmitted as one or more data blocks(see fig.2, which shows 220 as the first fragment payload FP1, see para.0074, which discusses SFD 206 may comprise a binary value, which may indicate the beginning of the mac headers and data field, see para.0058, which discusses receives  a fragment with a fragment number, which may comprise an indication that the fragment contains a first portion of a packet, see para.0062-0063).
In view of the above, having the system of Yang’084 and then given the well-established teaching of Frazier’189, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yang’084 to include “a first subframe header of the subframe headers comprises a marker field indicating whether a payload field is the first subframe header in the subframe headers, and wherein the first subframe header is transmitted as one or more data blocks” as taught by Frazier’189, since Frazier’189 stated in para.0044+ that such a modification would provide an 
Regarding claim 11, although Yang’084 discloses distributing the second data flow comprises distributing the second data flow(see fig.1, 73, which shows output Ethernet data packet as second data flow, see fig.8, 803) to one or more physical medium dependent (PMD) sublayer circuits (see para.0003, which discusses to PMD), Yang’084  does not explicitly show the use of “the subframe headers comprise a beginning flag field, wherein the beginning flag field indicates a start of one of the subframe headers in which the beginning flag field is located, and wherein the beginning flag field is a data block” as required by present claimed invention.  However, including “the subframe headers comprise a beginning flag field, wherein the beginning flag field indicates a start of one of the subframe headers in which the beginning flag field is located, and wherein the beginning flag field is a data block” would have been obvious to one having ordinary skill in the art as evidenced by Frazier’189.
In particular, in the same field of endeavor, Frazier’189 teaches the use of the subframe headers comprise a beginning flag field, wherein the beginning flag field indicates a start of one of the subframe headers in which the beginning flag field is located, and wherein the beginning flag field is a data block (see fig.2, which shows 220 as the first fragment payload FP1, see para.0074, which discusses SFD 206 may comprise a binary value, which may indicate the beginning of the mac headers and data field, see para.0058, which discusses receives  a fragment with a fragment number, which may comprise an indication that the fragment contains a first portion of a packet, see para.0062). 
In view of the above, having the system of Yang’084 and then given the well-established teaching of Frazier’189, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yang’084 to include “the subframe headers comprise a beginning flag field, wherein the beginning flag field indicates a start of one of the subframe headers in which the beginning flag field is located, and wherein the beginning flag field is a data block” as taught by Frazier’189, since Frazier’189 stated in para.0044+ that such a modification would provide an efficient system that enables the deployment of scalable and resilient network architecture.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (WO 2015/027755 A1, please see Yang et al (US 2016/0182084) for English translation) and in view of Kryzak et al (US 6,812,870).
see fig.1, 73, which shows output Ethernet data packet as second data flow, see fig.8, 803) to one or more physical medium dependent (PMD) sublayer circuits (see para.0003, which discusses to PMD), Yang’084  does not explicitly show the use of “wherein the first physical layer encoded data block and the second physical layer encoded data block are generated according to 8 bit (b)/10b coding” as required by present claimed invention.  However, including “wherein the first physical layer encoded data block and the second physical layer encoded data block are generated according to 8 bit (b)/10b coding” would have been obvious to one having ordinary skill in the art as evidenced by Kryzak’870.
In particular, in the same field of endeavor, Kryzak’870 teaches the use of wherein the first physical layer encoded data block and the second physical layer encoded data block are generated according to 8 bit (b)/10b coding(see fig.4, which shows 8 bit (b)/10b encoding 124 ).
In view of the above, having the system of Yang’084 and then given the well-established teaching of Kryzak’870, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yang’084 to include “wherein the first physical layer encoded data block and the second physical layer encoded data block are generated Kryzak’870, since Kryzak’870 stated in col.3, lines 38+ that such a modification would provide an improved method and apparatus of 8b/10b encoding/decoding that reduces the running disparity calculation time.

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474